DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.		Claims 1 - 20 are rejected on the ground of nonstatutory obviousness-type double patenting over claims 1 - 8 of U. S. Patent No. 11,259,150 in view of claims 1 - 15 of U. S. Patent No. 10,681,505 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 1 - 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 8 of U.S. Patent No. 11,259,150 in view of claims 1 - 15 of U. S. Patent No. 10,681,505.  Although the conflicting claims are not identical, they are not patentably distinct from each other because present application is obvious in view of combination of the claims 1 - 8 of the U.S. Patent No. 11,259,150 and claims 1 - 15 of U. S. Patent No. 10,681,505. Specifically, combination of the claims of U.S. Patent No. 11,259,150 and claims of U. S. Patent No. 10,681,505 are same function and same result as claims of present application. Moreover, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. It is well settled that the omission of an element and its functions is an obvious expedient if the remaining elements performs the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).  
For example, the claim 1 of the U.S. Patent No. 11,259,150 differs from claim 1 of present application that fails to teach the limitation “a third message indicating that the permission for transmission is granted to the UE after the first message is transmitted the predetermined number of times and timer expired before receiving the second message”. However, claims 1-15, specially, claim 1 of U. S. Patent No. 10,681,505 teaches the limitation “A method of a user equipment (UE), the method comprising: transmitting, to at least one other UE included in a group call in which the UE is included, a first message for requesting permission for transmission; waiting for a second message in response to the first message from the at least one other UE in a state that a timer is running based on transmission of the first message: transmitting, to the at least one other UE, a third message indicating that the permission for transmission is granted to the UE in case that the UE does not receive the second message and a counter indicating a number of expiry reaches a predetermined value by repeated transmission of the first message, and transmitting media data to the at least one other UE”. Based on the teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the U.S. Patent No.11,259,150 system as taught by the U. S. Patent No. 10,681,505. One of ordinary skill in the art would have been motivated to achieving enhanced direct communication between user equipment in group call communication.
More specifically, the claims 1 - 20 of the present application is obvious to same function and same result as claims 1-8 of the U.S. Patent No.11,259,150 in view of the claims 1-15 of U.S. Patent No. 10,681,505.  

The subject matter claimed in the instant application is fully disclosed in the combination of patents and is covered by the patent since the patent and the application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently.





	For example;

Instant Application
U.S Patent 11,259,150 in view of U.S. Patent 10,681,505

1. A method performed by a user equipment (UE), the method comprising:
transmitting, to at least one other UE included in a group call with the UE, a first message requesting permission for transmission: Starting a timer upon transmitting the first message; restarting the timer in response to the timer expiring before a second message in response to the first message has been received; stopping the timer in response to receiving the second message before the timer expires; retransmitting the first message each time the timer expires before receiving the second message until a total number of transmissions of the first message reaches a predetermined number of times;
transmitting, to the at least one other UE, a third message indicating that the permission for transmission is granted to the UE after the first message is transmitted the predetermined number of times and the timer expires before receiving the second message; and transmitting media data to the at least one other UE after transmitting the third message.



1. A method performed by a user equipment (UE), the method comprising: repeatedly receiving, from an other UE included in a group call in which the UE is included, a first message for requesting permission for transmission, in case that the UE does not transmit, to the other UE, a second message in response to the first message, wherein the first message is repeatedly transmitted from the other UE, each time a timer expires until a counter value of resets of the timer is reached; receiving, from the other UE, a third message indicating that the permission for transmission is granted to the other UE, wherein the third message is transmitted from the other UE after the timer expires and the counter value is reached; identifying that the permission for transmitting media data, is granted to the other UE based on the third message; entering a no-permission state; and receiving the media data from the other UE. 2. The method of claim 1, wherein the counter value indicates a maximum number of transmissions of the first message.
1. A method of a user equipment (UE), the method comprising: transmitting, to at least one other UE included in a group call in which the UE is included, a first message for requesting permission for transmission; waiting for a second message in response to the first message from the at least one other UE in a state that a timer is running based on transmission of the first message: transmitting, to the at least one other UE, a third message indicating that the permission for transmission is granted to the UE in case that the UE does not receive the second message and a counter indicating a number of expiry reaches a predetermined value by repeated transmission of the first message, and transmitting media data to the at least one other UE





The additional limitation is not affecting the scope of the present invention. In addition, even though the claim of present application omitted or rearrangement of the claim structure (simply rearranged and restructured the claim elements using same or similar words), communication of combination of the limitation of independent claims 1, 2, and 5 and of the U.S. Patent (11,259,150) and claims 1 and 9 of U. S. Patent No. 10,681,505 are encompassed the claimed invention of the independent claims 8, 15, and 18 of the present application. 

Therefore, the function and results of the claim invention of present application are same as the claim invention of the U.S. Patent (11,259,150) in view of the U.S. Patent (10,681,505).  
Furthermore, the dependent claims 3-8 and 10-15 of the present application are same function and same result as the claims of the U.S. Patent (11,259,150) in view of U.S. Patent (10,681,505).
For example, claim 2 of the present application are same function and same result as claim 3 of the U.S. Patent (11,259,150).
Claim 3 of the present application are same function and same result as claims 2 and 3 of the U.S. Patent (10,681,505).
Claim 4 of the present application are same function and same result as claims 1 and 6 of the U.S. Patent (10,681,505).
Claim 5 of the present application are same function and same result as claims 4 and 8 of the U.S. Patent (10,681,505).
Claim 6 of the present application are same function and same result as claim 7 of the U.S. Patent (10,681,505).
Claim 7 of the present application are same function and same result as claim 6 of the U.S. Patent (10,681,505).
Claim 9 of the present application are same function and same result as claim 3 of the U.S. Patent (11,259,150).
Claim 10 of the present application are same function and same result as claims 2 and 3 of the U.S. Patent (10,681,505).
Claim 11 of the present application are same function and same result as claims 1 and 6 of the U.S. Patent (10,681,505).
Claim 12 of the present application are same function and same result as claims 4 and 8 of the U.S. Patent (10,681,505).
Claim 13 of the present application are same function and same result as claim 7 of the U.S. Patent (10,681,505).
Claim 14 of the present application are same function and same result as claim 6 of the U.S. Patent (10,681,505).
Claim 16 of the present application are same function and same result as claims 1 and 3 of the U.S. Patent (11,259,150).
Claim 17 of the present application are same function and same result as claims 1 and 4 of the U.S. Patent (11,259,150).
Claim 19 of the present application are same function and same result as claims 1 and 3 of the U.S. Patent (11,259,150).
Claim 20 of the present application are same function and same result as claims 1 and 4 of the U.S. Patent (11,259,150).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
STEPHEN et al. (US 2016/0113036) discloses Communication in an AD-Hoc Multicast Network.
Tandai et al. (US 2005/0282551) discloses Wireless Communication Method, Wireless Communication Apparatus, and Wireless Communication System.
AHARMA et al. (US 2015/0009865) discloses Server Initiated Duplex Transitions.
Kim et al. (US 2018/0092016) discloses Method and Selecting PLMN of Terminal in Wireless Communication System and Apparatus.
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
November 4, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649